

116 HR 5795 IH: Moving H–2A to United States Department of Agriculture Act of 2020
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5795IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Steube introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo transfer the administration of the H–2A program from the Secretary of Labor to the Secretary of
			 Agriculture, and for other purposes.
	
 1.Short titleThis Act may be cited as the “Moving H–2A to United States Department of Agriculture Act of 2020”. 2.Administration of H–2A program (a)In generalSection 218 of the Immigration and Nationality Act (8 U.S.C. 1188) is amended—
 (1)by striking Secretary of Labor and inserting Secretary of Agriculture; and (2)by striking Attorney General and inserting Secretary of Homeland Security.
				(b)Timing
 (1)Effective date of amendmentsThe amendments made in subsection (a) shall take effect on the date that is 60 days after the date of the enactment of this section.
 (2)Transfer of program administrationOn the date that is 60 days after the date of the enactment of this section, the Secretary of Labor shall take such actions as are necessary to provide to the Secretary of Agriculture any personnel, funding, and other materials necessary to transfer administration of the H–2A program under section 218 of the Immigration and Nationality Act (8 U.S.C. 1188), to the Secretary of Agriculture.
				